Citation Nr: 0842449	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1974 to March 1977 and 
from March 1977 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the VARO in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that as a result of various incidents, 
which he alleges occurred while serving in Germany and South 
Korea, he now suffers from PTSD.  The evidence of record 
shows that he is currently diagnosed with PTSD; however, no 
reported stressors have been verified.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Of preliminary importance, service records indicate that the 
veteran's military occupational specialties (MOS) were Armor 
Crewman and Armor Recon Vehicle Driver.  He was apparently 
assigned to Troops A and B, 4th Squadron, 7th Cavalry, and was 
appointed to the Alternate Unit NBC Survey and Monitoring 
Teams.  The veteran was also apparently reassigned to C 
Company, 6th Battalion, 32nd Armor.  The Board notes that 
service medical records, including a February 1979 medical 
examination, make reference to depression.  

The Board notes that various medical reports, to include VA 
mental health treatment records dated in November 2004 and a 
private physician statement dated in December 2004, provide a 
current diagnosis of PTSD.  As to the matter of stressor 
verification, as reported in an August 2005 PTSD 
questionnaire, the veteran contends that he has PTSD as a 
result of stressful events that took place during his tour in 
South Korea from April 1976 to April 1978.  Reported 
stressors include witnessing Medivac helicopters carrying 
people who were injured in a tree-trimming incident at 
Panmunjom; being told to prepare for war after the occurrence 
of the Medivac incident; witnessing the maiming of an 
instructor while receiving training in explosives after an 
explosive accidently detonated; having his company placed on 
alert after a Chinook helicopter was shot down over the 
Demilitarized Zone; and witnessing North Korean soldiers aim 
their rifles at him while he was inspecting gas masks and 
binoculars at a check point.  Additionally, the veteran 
claimed a stressful event took place during his tour in 
Germany, from May 1978 to July 1979.  The reported stressful 
incident includes being on a live fire exercise where he was 
fired upon by a Cobra helicopter, and witnessing the fox hole 
that he was previously in get bombed.  

Apart from obtaining service personnel records, it does not 
appear that the RO made efforts to verify the veteran's 
claimed stressors.  While some of these contentions may be 
too vague, the veteran has provided enough information to 
allow for meaningful verification efforts on others (see 
various statements and supporting documentation received in 
December 2004).  As the claim is otherwise being remanded, 
the veteran should be asked to provide further information 
relating to the circumstances of these incidents, to include 
buddy statements or other lay evidence.  

Hence, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the veteran's assertions and the 
evidence showing diagnosis of PTSD, and considering the 
specificity with which the veteran reported his, as yet, 
unconfirmed stressors, the Board finds that a VA examination 
with a medical opinion is warranted to properly adjudicate 
the claim if, and only if, the claimed stressors are 
verified.  

Finally, the claims file also reflects that there are 
outstanding VA and private treatment records that should be 
obtained and associated with the claims file before another 
examination and opinion are sought.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
treatment records for the claimed 
disability, from the Tampa, FL and Viera, 
FL VA Medical Centers (VAMC), as well as 
copies of all records of treatment, 
identified by the veteran, from other 
medical providers.  If the AMC or RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  The RO or AMC should request that the 
Joint Services Records Research Center 
(JSRRC) obtain any available records 
pertaining to the following incidents: the 
Medivac incident claimed to have taken 
place in North Korea on the 18th of August 
1976, the explosive training incident 
claimed to have taken place in North Korea 
from November 1977 to December 1977, the 
live fire exercise claimed to have taken 
place in Germany from the September 1978 
to October 1978, and any additional 
alleged stressful incidents outlined 
above, as reported in the veteran's April 
2005 PTSD questionnaire.  

3.  Following receipt of a response from 
appropriate JSRRC or other entities, the 
RO should prepare a report detailing the 
nature of any in-service stressor(s) that 
it has determined are established by the 
record.  This report is then to be added 
to the claims file.  If no alleged in-
service stressor (referred to above) has 
been verified, then the RO should so state 
in its report and proceed with 
development.  

4.  The veteran should be afforded a VA 
examination by a psychiatrist determine 
the nature and etiology of any current 
psychiatric disorder, to include PTSD.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The examiner 
should read the report listing any 
verified in-service stressors.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in-service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
active duty.  

The rationale for all opinions expressed 
must also be provided.  

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD based on a de 
novo review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

